ACCEPTED
                                                                                                    04-15-00342-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                               9/28/2015 3:57:05 PM
                                                                                                     KEITH HOTTLE




LEIBOLAW
                                                                                                             CLERK




!                                                                               FILED IN
                                                                         4th COURT OF APPEALS
!                                                                         SAN ANTONIO, TEXAS
September 28, 2015                                                       9/28/2015 3:57:05 PM
                                                                           KEITH E. HOTTLE
                                                                                 Clerk
VIA TEXFILE ELECTRONIC FILING
Mr. Keith Hottle, Clerk of the Court
FOURTH COURT OF APPEALS
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037


No.             04-15-00342-CV
Style:          Villa Dijon Condominium Association, Inc., et.al. v. Mary Winters, et.al.

APPELLEES’ PLAN TO REPLY TO APPELLANTS’ RESPONSE

Dear Mr. Hottle:

On Friday, September 25, 2015, Appellants filed their response to the Court’s order to
show cause regarding jurisdiction.

I am sending you this letter simply to let you know that Appellants plan on filing a reply to
Appellants’ response no later than this Friday (October 2, 2015).

Sincerely,




Jacob S. Leibowitz




cc:      Robert Loree                  VIA TEXFILE ELECTRONIC SERVICE
         Counsel for Appellants




LEIBOWITZ LAW FIRM PLLC                                                     TEL (210) 225-8787
700 N ST MARY’S ST, STE 1750                                                FAX (210) 225-2567
SAN ANTONIO, TX 78205-3512                                                  www.leibolaw.com